 Case 5:19-cv-05026-LLP Document 48 Filed 08/28/19 Page 1 of 2 PageID #: 576



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH DAKOTA
                          WESTERN DIVISION

DAKOTA RURAL ACTION, DALLAS           )     Civ. 5:19-cv-5026-LLP
GOODTOOTH, INDIGENOUS                 )
ENVIRONMENTAL NETWORK, NDN            )
                                      )
COLLECTIVE, SIERRA CLUB, AND
                                      )
NICHOLAS TILSEN,                      )
                                      )
               Plaintiffs,            )  NOTICE OF WITHDRAWAL
                                      )        OF COUNSEL
 vs.                                  )
                                      )
                                      )
 KRISTI NOEM, in her official
                                      )
 capacity as Governor of the State of
 South Dakota, JASON RAVNSBORG,       )
 in his official capacity as Attorney )
 General, and KEVIN THOM, in his      )
 official capacity as Sheriff of      )
 Pennington County,                   )
                                      )
                                      )
               Defendants.
                                      )
                                      )
TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

      Richard M. Williams, Deputy Attorney General for the State of South

Dakota, hereby withdraws his appearance as one of the counsel for Defendants

Kristi Noem and Jason Ravnsborg in the above referenced case. The

Defendants will continue to be represented by Assistant Attorney General Holly

Farris, who has previously filed a Notice of Appearance in this case and who

will serve as counsel of record for the State of South Dakota in the pending

action.
Case 5:19-cv-05026-LLP Document 48 Filed 08/28/19 Page 2 of 2 PageID #: 577



    Dated this 28th day of August 2019.


                                  /s/ Richard M. Williams
                                  Richard M. Williams
                                  Deputy Attorney General
                                  1302 East Highway 14, Suite 1
                                  Pierre, South Dakota 57501-8501
                                  Telephone: (605) 773-3215
                                  Rich.williams@state.sd.us




                                    2
